Title: To Thomas Jefferson from James Bringhurst, 3 January 1805
From: Bringhurst, James
To: Jefferson, Thomas


                  
                     Philada. 3d of 1st mo: 1805—
                  
                  It is in much diffidence and fear that I now take my pen to address Thee with a few lines, and wish to do it with that real Respect which is Due to the first Ruler of a great People and in that near Affection I feel for Thee, now finding the revolving Year does not diminish the Anxietys or lessen the cares generally Attendant on the Life of Man, as to myself I can truely say it, having for a considerable time past been under a concern or an Impression of mind that I must Send to our Beloved President what I esteem a very valueable Book, published by an Author whose works have been greatly applauded by the writers of the present Age.   the undertaking to send this Book & a letter with it appeared too great for me least by using such liberty I might give offence which I should be very sorry to do; and therefore putt it off from time to time under discouragement till the present day, I felt a little strength from a recollection of Thy former kindness toward me, with a hope Thou would be pleased kindly to excuse it as being done from a heart filled with Sincere affection greatly desiring Thy Enjoyment of those Blessings of Health and Happiness in the present Life, and when it Shall please Infinite Wisdom to call Thee hence, that it may be into the Realms of most Consummate Bliss which remain to be the Joy of the Blessed thro: the endless Ages of Eternity, so prays Thy sincere wellwisher.—
                  
                     James Bringhurst 
                     
                  
                  
                     I am greatly Obliged by Thy kindly appointing my Son Joseph to the post Office at Willmington in Delaware—
                     No person has seen this letter but myself—
                  
               